UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARYLAND MINORITY CONTRACTORS
ASSOCIATION, INCORPORATED; RICHARD
J. COLON, t/a Mace Electric
Company, Incorporated; ROBERT A.
HARRIS, t/a B. A. Harris
Construction, Incorporated; PLESS B.
JONES, t/a P and J Contracting
Company, Incorporated,
Plaintiffs-Appellants,

v.

MARYLAND STADIUM AUTHORITY;
JOHN A. MOAG, JR., Officially and
Individually; JOHN BROWN, III,
Officially and Individually; WILLIAM
                                       No. 98-2628
R. BROWN, JR., Officially and
Individually; NORMAN M. GLASGOW,
SR., Officially and Individually;
WILLIAM K. HELLMAN, Officially and
Individually; JOSHUA I. SMITH,
Officially and Individually; W.
ROBERT WALLIS, Officially and
Individually; BRUCE H. HOFFMAN,
Officially and Individually; ALICE
M. HOFFMAN, Officially and
Individually; HARRIS REBOR
ATLANTIC, INCORPORATED,
Defendants-Appellees,

and
THE CLARK CONSTRUCTION GROUP,
INCORPORATED; WHITING
TURNER/BARTON MALOW/ESSEX, A
Joint Venture for Camden Yards
Football; GARY C. HARKNESS,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CA-97-513-CCB)

Submitted: September 17, 1999

Decided: October 18, 1999

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Georgia Marie Harmon Goslee, Silver Spring, Maryland, for Appel-
lants. J. Joseph Curran, Jr., Attorney General of Maryland, Maureen
Mullen Dove, Assistant Attorney General, Steven M. Sullivan, Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

                    2
OPINION

PER CURIAM:

Maryland Minority Contractors Association, Inc. (MMCA) and
three of its member contractors (collectively Appellants) filed suit in
the United States District Court for the District of Maryland, claiming
that the Maryland Minority Business Enterprise affirmative action
statute, Md. Code Ann., State Fin. & Proc. §§ 14-301 to -309 (Michie
Supp. 1998) (the MBE statute), and its implementation by the Mary-
land Stadium Authority (the MSA) in awarding contracts for the con-
struction of the Baltimore Ravens football stadium violated their right
to equal protection under the Fourteenth Amendment and the Civil
Rights Acts. The district court dismissed all counts of the complaint
either on grounds of standing or because the count failed to state a
claim. Finding no error, we affirm.

On February 19, 1997, Appellants brought the instant suit seeking
declaratory, injunctive, and monetary relief against the MSA and nine
of its top board members and employees.* Counts One and Four
allege that the MSA's use of bidder pre-qualification is racially dis-
criminatory and prevents firms owned by African-Americans and His-
panics from bidding on contracts for which they are otherwise
qualified. Counts Two and Five allege discrimination in the awarding
of a subcontract under the prime contract for the stadium's concrete
construction by Clark Construction Group, Inc. (Clark) to a firm
owned by a white woman, whose bid was higher than the bid submit-
ted by an Asian-Indian-owned firm. Count Three alleges that the
MBE statute is unconstitutional on its face for overinclusiveness,
because it includes women, other minorities, and firms from out of
state against whom no findings of past discrimination in the Maryland
construction industry have been made; and is unconstitutional as
applied because the MSA's fulfillment of MBE goals by granting
contracts to white women is a mere pretext for racial discrimination
_________________________________________________________________
*Defendants also originally named, but voluntarily dismissed, were
Clark Construction Group, Inc., prime contractor for stadium concrete
erection; Whiting Turner/Barton Marlow/Essex joint venture, construc-
tion manager for the stadium; and Gary C. Harkness, project director for
the joint venture.

                    3
against Appellants. Count Six alleges that a subcontract between
Clark and Genesis, a certified MBE owned by an African-American,
illegitimately counted some $2 million of material purchased by Gen-
esis from a white-owned firm toward fulfillment of MBE goals. On
September 30, 1998, the district court dismissed all six counts of the
complaint, either on grounds of standing or because the count failed
to state a claim.

Appellants filed a timely notice of appeal of the district court's dis-
missal of Counts One, Three, and Five. Appellants do not appeal the
district court's dismissal of Counts Two, Four, and Six. Before us,
Appellants assert that the district court erred in finding that MMCA
lacked standing to maintain this action because the complaint suffi-
ciently alleged that the MSA's unlawful racially discriminatory con-
tracting policy and practices have caused MMCA injury in fact by
frustrating its corporate purpose and requiring it to spend valuable
corporate resources combating this discrimination. Appellants also
argue that the district court erred in dismissing Count One because the
allegations in the complaint were sufficient to raise an inference of
intentional and purposeful discrimination on the part of the MSA and
that the district court should have applied the burden-shifting analysis
of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Finally,
Appellants argue that the district court erred in dismissing Count
Three because the complaint sufficiently alleged that the MBE statute
did not comply with the Fourteenth Amendment.

When a district court dismisses a suit for lack of standing or for
failure to state a claim, our review is de novo. See Marshall v.
Meadows, 105 F.3d 904, 905-06 (4th Cir. 1997) (standing);
Republican Party of North Carolina v. Martin, 980 F.2d 943, 952
n.16 (4th Cir. 1992) (failure to state a claim). In our review, we must
assume as true all allegations of the complaint, and must construe the
complaint in the light most favorable to the plaintiff. See Warth v.
Seldin, 422 U.S. 490, 501 (1975) (standing); Republican Party, 980
F.2d at 952 (failure to state a claim).

We have reviewed the submitted record and briefs, as well as the
pertinent case law on this matter, and are persuaded that the judgment
of the district court was correct. See Maryland Minority Contractors

                    4
Ass'n v. Maryland Stadium Auth., No. 97-513-CCB (D. Md. Sept. 30,
1998).

AFFIRMED

                  5